PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/388,066
Filing Date: December 22, 2016
Appellant(s): Gonnsen et al.



__________________
Mitesh Mehta
Reg. No. 67,352
For Appellant






EXAMINER’S ANSWER





on February 10, 2021.

I. 	Grounds of Rejection to be reviewed on Appeal
	Every ground of rejection set forth in the Office action dated September 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”










II. 	Response to Arguments
Claims 2-7, 9-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.

A. 	Response to arguments regarding rejection of claim 14 under 35 U.S.C. § 101 is erroneous because claim recites patent-eligible subject matter.


1. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that claim 14 as a whole is not directed to judicial exception, i.e., An abstract idea and therefore is patent-eligible. See Appeal Br. at 6.  

In response to Appellant’s argument, the Examiner respectfully disagrees. Under the Revised Guidance, Step 2A Prong One is to determine whether the claim recites any judicial exceptions, including certain groupings of abstract ideas listed in the Revised Guidance (i.e., Mathematical concepts; Mental Processes; Certain methods of organizing human activities — fundamental economic practice, commercial and legal interactions (e.g., agreements in the form of contracts, legal obligations), managing personal behavior or relationships or interactions between people (e.g., following rules or instructions)). 
Here, Claim 14 recites limitations of: 
(1) “maintaining, with a processor of the computer-based tool, a database that stores a set of rules for interior equipment component available for installation in each aircraft of the fleet, the set of rules comprising a sub-set of deterministic rules which do not allow varying position information of an interior equipment component, and which do not allow automatically replacing an interior equipment component with another interior equipment component, and the set of rules comprising a sub-set of non-deterministic rules which allow varying position information of an interior equipment component, and which allow automatically replacing an interior equipment component with another interior equipment component;” 
(2) “receiving, with the processor of the computer-based tool, customer specific configuration data comprising identification data of an interior equipment component to be installed in at least one aircraft of the fleet and comprising position information indicating a first position where the interior equipment component is to be installed in the at least one aircraft;” 
(3) “automatically varying, with the processor of the computer-based tool, the position information such that the interior equipment is configured to be installed at a second position different from the first position and/or automatically replacing the interior equipment component according to the customer specific configuration data by another interior equipment component distinct from the interior equipment component according to the customer specific configuration data, thereby deviating from the customer specific configuration data;” 
(4) “generating, with the processor of the computer-based tool, aircraft layouts for the fleet in accordance with the set of rules, wherein the at least one aircraft of the fleet comprises the interior equipment component or the other interior equipment component;” and 
(5) “configuring the fleet in accordance with the generated aircraft layouts.” 



2.	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that even if claim 14 is considered as reciting an abstract idea, the claim as a whole integrates the recited abstract idea into a practical application and results in an improvement of aircraft fleet configuration technology. See Appeal Br. 8.
In response to Appellant’s argument, the Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. Here, claim 14 recites the combination of additional elements including “a processor of the computer-based tool”, “a database” for storing a set of rules, and the term “automatically” for varying the position information. However, these elements are described in the Specification at a high level of generality, i.e., a database See Spec. ¶ 34. Using a processor to perform the steps is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). Thus, these additional elements do not integrate the abstract idea into a practical application because none of claimed elements reflects an improvement to the functioning of a computer itself, or another technology or technical field; nothing in the claim effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.



B. 	Arguments regarding claims 2-7, 9-12 and 14 under 35 U.S.C. § 103 rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-3, 5-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Savian et al., (US 2014/0278270, hereinafter: Savian), and in view of Sieben (US 2012/0239354), and further in view of Arnaud et al., (US 2004/0148045, hereinafter: Arnaud).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Sieben and Arnaud as applied to claims 2-3, 5-7, 9-12 above, and further in view of Takahashi et al., (WO2004088595A1, hereinafter: Takahashi).

1.  	Appellant argues that the rejection of claim 14 is erroneous because Savian singly or combined with other cited art, fails to disclose or suggest all of the recited steps including automatically varying the position information of an interior equipment.  Appeal Br. 10.
In response to Appellant’s argument, the Examiner respectfully disagrees. Savian not only recognizes the problem, but also discloses the solution for the problem. For example, in paragraph [0048], Savian discusses about the space required for the the present invention will automatically account for the selected oxygen delivery method, determine the proper placement of the PSU, and adjust or readjust the aircraft layout, including the seating configuration and layout. The types of seats and seat features affects the seat pitch, which in turn affects the number of seats that may be used in a given configuration…the present invention will automatically account for the specific seat type selected, and adjust or readjust the aircraft layout.”  [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonable be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See also. MPEP 2144.01.  
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Savian teaches the limitations in the form of Applicant claimed.




Respectfully submitted,
/PAN G CHOY/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             

Conferees:

/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.